FILED
                            NOT FOR PUBLICATION
                                                                             FEB 21 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GREGORIO GUZMAN-GONZALEZ,                        No.   17-70182

              Petitioner,                        Agency No. A200-711-563

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 13, 2020**
                                Pasadena, California

Before: SCHROEDER, BYBEE, and COLLINS, Circuit Judges.

      Petitioner Gregorio Guzman-Gonzalez, a native and citizen of Mexico,

petitions for review of the decision of the Board of Immigration Appeals (BIA)

affirming the Immigration Judge’s (IJ) denial of his applications for withholding of

removal and relief under the Convention Against Torture (CAT). Because the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
parties are familiar with the facts, we will not recite them here. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      “Where, as here, the BIA conducts its own review of the evidence and law,

our review is limited to the BIA’s decision, except to the extent that the IJ’s

opinion is expressly adopted.” Antonyan v. Holder, 642 F.3d 1250, 1254 (9th Cir.

2011) (internal quotation marks omitted). We review the BIA’s legal

determinations de novo and the IJ’s factual findings for substantial evidence. Id.

Those factual findings “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

1.    To qualify for withholding of removal, a petitioner must show that “it is

more likely than not that the petitioner would be subject to persecution on account

of one of the protected grounds” if removed. Tamang v. Holder, 598 F.3d 1083,

1091 (9th Cir. 2010) (internal quotation marks omitted). The likelihood of future

persecution “must be apparent from objective evidence.” Garcia v. Holder, 749
F.3d 785, 791 (9th Cir. 2014).

      Substantial evidence supports the BIA’s conclusion that Guzman-Gonzalez

did not establish that it is more likely than not that he will be persecuted on account

of a protected ground if he is returned to Mexico. Contrary to Guzman-Gonzalez’s

argument, the BIA did not “re-hash [the IJ’s] credibility finding.” Instead, the BIA


                                           2
accepted the IJ’s finding that Guzman-Gonzalez was credible, but determined that

he nevertheless failed to “meet his burden of proof.” Credible testimony is not per

se sufficient to satisfy a petitioner’s burden. See Ren v. Holder, 648 F.3d 1079,

1091 (9th Cir. 2011) (noting that an IJ could “find an applicant’s testimony

credible, but nonetheless insufficient to meet his burden”). Here, Guzman-

Gonzalez’s subjective belief that he will be persecuted on account of a protected

ground if removed is countered by objective evidence. Guzman-Gonzalez’s

alleged particular social group is his family, and yet all nine of his siblings still live

in his hometown in Mexico unharmed. That severely weakens his claim of future

persecution. See Tamang, 598 F.3d at 1094 (“[A] petitioner’s fear of future

persecution is weakened, even undercut, when similarly-situated family members

living in the petitioner’s home country are not harmed.” (internal quotation marks

omitted)). Further, Guzman-Gonzalez’s remaining evidence—his testimony that

some individuals in his hometown mistakenly believe he murdered a police officer

and want to murder Guzman-Gonzalez in return—is missing key details and lacks




                                            3
corroboration.1 In short, the evidence does not compel us to conclude that the BIA

erred.

2.       A petitioner is entitled to CAT relief if he demonstrates “that it is more

likely than not that he . . . would be tortured if removed to the proposed country of

removal.” 8 C.F.R. § 1208.16(c)(2). Lacking sufficient individualized evidence

that he is likely to be tortured if removed, Guzman-Gonzalez primarily relies on

country conditions reports detailing corruption in Mexico’s police force and

government to support his request for CAT relief. But “generalized evidence of

violence and crime in Mexico,” with no specific link to Guzman-Gonzalez, “is

insufficient.” Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

Thus, substantial evidence supports the BIA’s conclusion that Guzman-Gonzalez

failed to demonstrate his eligibility for CAT relief.

         PETITION DENIED.


         1
         Citing Ren, Guzman-Gonzalez argues that the IJ improperly relied on his
failure to produce his cousin’s death certificate without having provided him an
opportunity to explain why he had been unable to obtain it. Before rendering a
decision, the IJ specifically inquired about the absence of the cousin’s death
certificate and afforded Guzman-Gonzalez and his counsel an opportunity to
address that issue. They responded without explanation that the death certificate
was unavailable. Even assuming that Ren then required the IJ to inquire into the
reason why the death certificate could not be obtained, see 648 F.3d at 1092 n.12,
Guzman-Gonzalez was not prejudiced because the multiple other deficiencies in
his proof provide ample support for the BIA’s conclusion that Guzman-Gonzalez
failed to carry his burden of persuasion.
                                             4